EXHIBIT 10.36 $200,000 SEPTEMBER 1, 2 FOR VALUE RECEIVED, ACCESSKEY, INC. (the “Company”), a Nevada corporation, having a place of business at 8yoming Blvd NE, Suite 420, Albuquerque, New Mexico, 87113, hereby promises to pay to the order of The Melanie S. Altholtz Irrevocable Trust (“Holder”), having its principal address at 2906 Alex McKay Place, Sarasota, FL 34240 and Warrants for 5,000,000 shares of company stock at $.015 per share with an expiration for April 3, 2014. This Superseding Note (Note) is issued in conjunction with one or more loans to the Company and supersedes previously issued Note dated April 3, 2009 and revised July 7, 2009. 1.Maturity.The amount outstanding under this Note will be due and payable at the address of Holder or such other place as Holder may designate on January 4, 2010 (the “Maturity Date”) in the amount of $100,000.00 and on January 15, 2010 (the “Maturity Date”) in the amount of $100,000.00. 2.Payments of Interest and Principal.Interest on the borrowed outstanding principal balance under this Note shall be payable at maturity dates as stated above. 3.Interest Rate.The outstanding principal balance of this Note shall bear interest at a rate of 12.00% for the first 90 days beginning April 3, 2009 (the date of the original Note), and at a compound interest rate of 3.00% for every 90 day period thereafter, prorated for any portion of any 90 day period to the date of the Superseding Note and 6.00% for every 90 day period thereafter, prorated for any portion of any 90 day period that its principal and interest balance remains outstanding. 4.Use of Proceeds.Funds advanced under this Note shall be used for the Maker’s acquisition of consumer electronics inventory. 5.Notice.All notices required to be given to any of the parties hereunder shall be in writing and shall he deemed to have been sufficiently given for all purposes when presented personally to such party or sent by certified or registered mail, return receipt requested, to such party at its address set forth below: If to the Holder: Melanie S. Altholtz Irrevocable Trust 2906 Alex McKay Place Sarasota, FL 34240 If to the Company: AccessKey IP, Inc. 8100 M4 Wyoming Blvd NE, Suite 420, Albuquerque, New Mexico, 87113 8100 M4 Wyoming Ave., Suite 420, Albuquerque, NM 87113 Such notice shall be deemed to be given when received if delivered personally or five (5) business days after the date mailed.Any notice mailed shall be sent by certified or registered mail.Any notice of any change in such address shall also be given in the manner set forth above.Whenever the giving of notice is required, the giving of such notice may be waived in writing by the party entitled to receive such notice. 6.Severability.In the event that any provision of this Note is held to be invalid, illegal or unenforceable in any respect or to any extent, such provision shall nevertheless remain valid, legal and enforceable in all such other respects and to such extent as may be permissible.Any such invalidity, illegality or unenforceability shall not affect any other provisions of this Note, but this Note shall be construed as if such invalid, illegal or unenforceable provision had never been contained herein. 7.Event of Default.For purposes of this Note, the Maker shall be in default hereunderif Maker fails to pay when due any payment of principal, interest, fees, costs, expenses or any other sum payable to Payee hereunder or otherwise. If in the Event of Default, this note shall be guaranteed by The Stealth Fund, LLLP (“Guarantor”), a Minnesota Limited Liability Company. Holder shall have all rights and privileges against Guarantor in the event of default as if dealing with Maker. 8.Successors and Assigns.
